147 Ga. App. 521 (1978)
249 S.E.2d 331
ROBINSON
v.
CARSWELL et al.
56471.
Court of Appeals of Georgia.
Argued September 6, 1978.
Decided October 12, 1978.
Bobby Gay Beazley, for appellant.
*522 Fulcher, Hagler, Harper & Reed, Gould B. Hagler, G. Larry Bonner, for appellees.
McMURRAY, Judge.
Plaintiff brought this complaint for damages against three medical doctors. Judgment on the pleadings was granted in favor of defendant Forrester on December 20, 1977. An order granting summary judgment in favor of defendant Carswell was filed on February 21, 1978, and an order overruling plaintiff's motion to vacate summary judgment in favor of defendant Carswell was filed on April 14, 1978. Summary judgment in favor of the third and final defendant Nichols was filed on April 27, 1978. On May 12, 1978, plaintiff filed her notice of appeal complaining of the order of the trial court (filed April 14, 1978) denying her motion to vacate the order granting the summary judgment in favor of defendant Carswell. Held:
This appeal is not timely since plaintiff's motion to vacate is not included among those motions enumerated in Code Ann. § 6-803 (Ga. L. 1966, pp. 493, 496; 1968, pp. 1072, 1077) which automatically extends the filing date for a notice of appeal. Fastenberg v. Associated Distributors, 134 Ga. App. 213 (213 SE2d 898); Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377). See also Culwell v. Lomas & Nettleton Co., 145 Ga. App. 519, 521 (1) (244 SE2d 61), and Code Ann. § 81A-156 (h) (Ga. L. 1966, pp. 609, 660; 1975, pp. 757, 759). Accordingly the appeal is too late and must be dismissed.
Appeal dismissed. Quillian, P. J., and Webb, J., concur.